                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA ex rel.;
 SUZANNE ALT, et al.,                       Case No. 3:16-cv-0549;
                                            Case No. 3:16-cv-0561;
               Plaintiffs,                  Case No. 3:16-cv-1856;
                                            Case No. 3:19-cv-0102;
          v.                                Case No. 3:18-cv-0970
                                            (consolidated)
 ANESTHESIA SERVICES ASSOCIATES,
 PLLC, et al.,                              JUDGE TRAUGER

               Defendants.


           MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT PETER
         KROLL MD’S PARTIAL MOTION TO DISMISS THE CONSOLIDATED
           COMPLAINT IN INTERVENTION OF THE UNITED STATES OF
                  AMERICA AND THE STATE OF TENNESSEE




{N3893925.1}
   Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 1 of 26 PageID #: 676
                                                  TABLE OF CONTENTS

                                                                                                                                       Page

BACKGROUND ............................................................................................................................ 2

LAW AND ARGUMENT .............................................................................................................. 3

I.        The Pleading Standards Unique to FCA Cases................................................................... 3

II.       The Government Cannot State an FCA Claim Based on Alleged Noncompliance
          with Subregulatory Guidance. ............................................................................................ 5

          A.         The Medicare Act, National Coverage Determinations, and LCDs. .......................6

          B.         The Supreme Court’s recent ruling in Azar v. Allina Health
                     Services means FCA suits based on alleged noncompliance with
                     LCDs fail to state a claim.........................................................................................7

          C.         The Complaint’s allegations about UDT and genetic testing billed
                     under CPT code 8122 allege only noncompliance with LCDs. ...............................9

          D.         The government’s cited subregulatory guidance cannot support
                     FCA liability for UDT or psychological testing billed under CPT
                     code 81225. ............................................................................................................10

III.      The government’s allegations of lack of medical necessity for UDT, genetic
          testing under CPT code 81225, and psychological testing do not state a claim
          under the FCA. .................................................................................................................. 13

          A.         The government cannot state an FCA claim based on lack of
                     medical reasonableness and necessity in the absence of a
                     controlling statutory or regulatory instruction. ......................................................13

          B.         The Complaint does not allege particularized facts showing
                     objectively false certifications with UDT-related LCDs. ......................................16

IV.       The Government’s Vicarious Liability Theory Is Insufficient to Hold Dr. Kroll
          Liable for Allegedly False Claims Submitted by Other CPS Employees. ........................ 17

RELIEF REQUESTED ................................................................................................................. 20

CERTIFICATE OF SERVICE ..................................................................................................... 22




{N3893925.1}                                                          i

      Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 2 of 26 PageID #: 677
         Dr. Peter Kroll moves to dismiss the claims in the Consolidated Complaint in Intervention

(“Complaint”) filed by the United States of America and the State of Tennessee (together, “the

government”) that are premised on allegations that Dr. Kroll violated the federal False Claims Act

(“FCA”) and Tennessee’s equivalent by submitting—or having knowledge that other doctors were

submitting—false claims for: urine drug tests (“UDT”); genetic testing to determine the rates at

which a patient metabolizes specific drugs; and psychological testing to evaluate a patient’s risk

of addiction, depression, or suicidal thoughts.1

         The government’s FCA claims are premised upon alleged violations of Local Coverage

Determinations (“LCDs”) issued by Medicare Advantage Contractors (“MACs”), which are

nothing more than interpretive guidance that do not go through formal rulemaking process. The

U.S. Supreme Court recently held in Azar v. Allina Health Services that interpretive guidance does

not bind healthcare providers unless promulgated through the notice-and-comment procedures

required by the Medicare statute—which the LCDs were not. 139 S.Ct. 1804, 1813–15 (2019).

Allegations of false certification of compliance with such guidance therefore cannot state a claim

under the FCA.

         Because the government cannot show that the testing at issue violated any binding

requirements, it is left to rely on an amorphous notion of “medical necessity.” But “liability for an

FCA violation may not be premised on subjective interpretations of imprecise statutory language

such as ‘medically reasonable and necessary.’” United States v. Gardens Reg’l Hosp. & Med. Ctr.,

Inc., 2017 U.S. Dist. LEXIS 221356, at *20 (C.D. Cal. Dec. 29, 2017). Without controlling

guidance promulgated through the notice-and-comment procedures required by the Medicare



1
  That is, Counts I–III as they pertain to the government’s allegations of fraudulent schemes involving UDT, genetic
testing under CPT code 81225, and psychological testing, and Counts I–IV to the extent they seek to impose
vicarious liability on Dr. Kroll for allegedly fraudulent claims submitted by other CPS employees.

{N3893925.1}                                             1

    Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 3 of 26 PageID #: 678
statute that defines “medical necessity” in a particular medical context, allegations of lack of

medical necessity based on the supposed standard of care fail to state a claim under the FCA.

         Nor does the government’s Complaint state a claim against Dr. Kroll with respect to the

allegations that other employees of the company at which Dr. Kroll was an owner/officer

submitted false claims (i.e., the government’s vicarious liability theory). The FCA contains a

rigorous scienter requirement, which is not met by allegations of anything less than actual

knowledge or deliberate ignorance or reckless disregard of the truth or falsity of the information

submitted for payment. 31 U.S.C. § 3729(b)(1).

                                         BACKGROUND

         Dr. Kroll is a Medical Doctor who practices anesthesiology and interventional physical

medicine and rehabilitation and he is board certified in both pain management and anesthesiology.

Compl. ¶ 27. Dr. Kroll joined Anesthesia Services Associates, PLLC, d/b/a Comprehensive Pain

Specialists (“CPS”), in August 2006, where he both treated patients full-time and served on the

Board of Directors. Id. ¶¶ 27, 78, 88. CPS had been operational since 2000 and owned pain

management clinics in several states. Id. ¶¶ 2, 75, 77, 82. Dr. Kroll became Chairman of the Board

and President of CPS beginning September 30, 2015, and served as Chief Medical Officer from

February 2016 until the company ceased operation. Id. ¶¶ 27, 88.

         Dr. Kroll’s patients come to him seeking relief from severe and chronic pain, often through

referrals from other providers. Id. ¶¶ 27, 77. Because of the risk that his patients may abuse the

medications used to manage their pain or may suffer adverse reactions from the interaction of

medications or their dosages, Dr. Kroll regularly orders psychological testing to assess risks of

abuse and addiction, UDT to detect the presence and levels of both prescribed and non-prescription

medication, and sometimes orders genetic testing to determine whether a patient metabolizes a



{N3893925.1}                                      2

   Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 4 of 26 PageID #: 679
pain management medication at a faster or slower rate than the general population. Id. ¶¶ 99, 213,

241.

         The Complaint alleges that Dr. Kroll violated the FCA by falsely certifying that UDT

testing, genetic testing, and psychological testing was medically necessary on claims that were

submitted for payment by Medicare Part B, Medicaid (in which Tennessee participates through

TennCare), TRICARE, and the Veteran’s Association’s CHAMPVA and Choice programs. Id.

¶¶ 33, 43–44, 47–48, 51–53. These public insurers cover “medically necessary” services such as

provider visits, diagnostic tools, procedures, medical supplies, and durable medical equipment. Id.

¶¶ 34–35, 38–39, 60. Medicare, Medicaid, and TRICARE require providers to submit CMS Form

1500 with their reimbursement claims, which contains certifications that the claim “complies with

all applicable Medicare and/or Medicaid laws, regulations, and program instructions for payment”

and that the services “were medically necessary.” Id. ¶¶ 64–65, 68. Likewise, TennCare,

CHAMPVA, and Choice only pay for covered services that are medically necessary. Id. ¶¶ 61, 63.

                                     LAW AND ARGUMENT

I.       The Pleading Standards Unique to FCA Cases.

         The government’s FCA claims are subject to both Federal Rule of Civil Procedure 12(b)(6)

and Rule 9(b). To avoid dismissal under the former, a complaint must contain specific factual

allegations sufficient to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “[W]here the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged—but it has not ‘shown’—that the

pleader is entitled to relief.” Id. at 679. The Court “need not accept as true legal conclusions or

unwarranted factual inferences, and conclusory allegations or legal conclusions masquerading as

factual allegations will not suffice.” Terry v. Tyson Farms, Inc., 604 F.3d 272, 276 (6th Cir. 2010).



{N3893925.1}                                       3

     Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 5 of 26 PageID #: 680
         FCA claims must also meet Rule 9(b)’s heightened pleading standard requiring

particularity as to the circumstances constituting the alleged fraud. United States ex rel. Bledsoe v.

Community Health Sys., Inc., 501 F.3d 493, 503 (6th Cir. 2007). This means that the Complaint

must specify the “‘who, what, when, where, and how’ of the alleged fraud.” Sanderson v. HCA-

The Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006). “Courts are cautioned to construe false or

fraudulent schemes as narrowly as necessary to protect the interests promoted by Rule 9(b).”

United States ex rel. Richardson v. Lexington Foot & Ankle Ctr. PSC, 2018 U.S. Dist. LEXIS

93976, at *14 (E.D. Ky. June 5, 2018) (citing Bledsoe, 501 F.3d at 510).

         “To state a claim under the FCA, the plaintiff must sufficiently plead: [1] that the

defendant made a false statement or created a false record [2] with actual knowledge, deliberate

ignorance, or reckless disregard of the truth or falsity of the information; [3] that the defendant . . .

submitted a claim for payment to the federal government; . . . and [4] that the false statement or

record was material to the Government’s decision to make the payment sought in the defendant’s

claim.” United States ex rel. Sheldon v. Kettering Health Network, 816 F.3d 399, 408 (6th Cir.

2016) (alterations omitted); see also 31 U.S.C. § 3729(a)(1)(A), (B), and (G). The “Tennessee

Medicaid False Claims Act read[s] similarly and [is] substantively the same as the FCA,” such that

analysis of the government’s FCA claims “appl[ies] equally” to the state-law claims. United States

ex rel. Nudelman v. Int’l Rehab. Assocs., 2006 U.S. Dist. LEXIS 17958, at *38-39 (E.D. Pa. Apr.

4, 2006); see also Tenn. Code Ann. § 71-5-182(a)(1)(A), (B), and (D).

         The government alleges an express false-certification theory of FCA liability. (See

Chesbrough v. VPA. P.C., 655 F.3d 461, 466 (6th Cir. 2011)). “In an express false certification,

the defendant is alleged to have signed or otherwise certified to compliance with some law or

regulation on the face of the claim submitted.” United States ex rel. Hobbs v. Medquest Assocs.,



{N3893925.1}                                       4

   Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 6 of 26 PageID #: 681
711 F.3d 707, 714 (6th Cir. 2013). A false-certification theory “only applies where the underlying

regulation is a ‘condition of payment,’ meaning that the government would not have paid the claim

had it known the provider was not in compliance.” Id. And in evaluating a false certification claim,

“[c]ourts do not look to the claimant’s actual statements; rather, the analysis focuses on the

underlying contracts, statutes, or regulations themselves to ascertain whether they make

compliance a prerequisite to the government’s payment.” Id. (quotations omitted).

         Applying these standards, the Complaint fails to state a claim under the FCA against Dr.

Kroll for his UDT testing, his genetic testing billed under CPT code 8122, or his psychological

testing, and fails to state a claim against Dr. Kroll under the FCA to the extent the government is

premising Counts I-IV upon a theory of Dr. Kroll’s vicarious liability for the conduct of others.

II.      The Government Cannot State an FCA Claim Based on Alleged Noncompliance
         with Subregulatory Guidance.


         Medicare is “a massive, complex health and safety program . . . embodied in hundreds of

pages of statutes and thousands of pages of often interrelated regulations.” Shalala v. Ill. Council

on Long Term Care, 529 U.S. 1, 13 (2000). Yet the government’s allegations in this case are not

premised on purported noncompliance with any statute or regulation. Instead, the government

alleges that the claims for UDT and genetic testing billed under CPT code 8122 were “false”

because they allegedly were inconsistent with LCDs issued by MACs. This theory cannot be

squared with recent Supreme Court precedent holding that both “substantive” and so-called

“interpretive” standards governing Medicare reimbursement must be promulgated via notice-and-

comment rulemaking in order to bind providers or have the force of law. Allina, 139 S. Ct. at 1817.

Because the LCDs upon which the government here tries to stake FCA liability were not

promulgated via notice-and-comment rulemaking, the government cannot state an FCA claim

based on these LCDs.
{N3893925.1}                                     5

   Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 7 of 26 PageID #: 682
         A.     The Medicare Act, National Coverage Determinations, and LCDs.

         The Medicare Act provides that no payment may be made to a physician under Medicare

Part B if the items or services are not “reasonable and necessary for the diagnosis or treatment of

illness or injury or to improve the functioning of a malformed body member.” 42 U.S.C.

§ 1395y(a)(1)(A). Consequently, in order to obtain Medicare reimbursement, providers must make

certifications relating to the services they have provided to patients—including a certification of

medical necessity. (See 42 U.S.C. § 1395f(a)(2)–(3).) In practical terms, when submitting CMS

Form 1500 for payment under the Medicare program, a physician must certify that, among other

things, “the services on this form were medically necessary” and that the provider was familiar

“with all applicable laws, regulations, and program instructions.” Compl. ¶ 65.

         The Department of Health and Human Services (“HHS”) decides “whether a particular

medical service is ‘reasonable and necessary’ . . . by promulgating a generally applicable rule or

by allowing individual adjudication.” Heckler v. Ringer, 466 U.S. 602, 617 (1984). The former

course involves a National Coverage Determination (“NCD”). Through NCDs, HHS announces

“whether or not a particular item or service is covered nationally.” 42 U.S.C. § 1395ff(f)(1)(B).

Under the current statute, HHS is required to use notice-and-comment procedures to promulgate

NCDs—allowing at least 30 days for public comment before a final decision is made. 42 U.S.C.

§ 1395y(l)(3); see also 78 Fed. Reg. 48,164 (Aug. 7, 2013). NCDs are binding and have the force

of law. (See 42 C.F.R. § 405.1060; see also United States v. Adams, 371 F. Supp. 3d 1195, 1213

(N.D. Ga. 2019) (“NCDs are considered substantive rules, which carry the force of law.”)).

         In the absence of an NCD, whether services are reasonable and necessary is determined by

local MACs.2 A MAC may issue an LCD, which announces “whether or not a particular item or


2
 CMS’s MAC for Tennessee and Alabama was Cahaba Government Benefit Administrators from 2011 to February
25, 2018, and Palmetto Government Benefit Administrator thereafter. (Id. ¶¶ 40, 187.)

{N3893925.1}                                       6

    Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 8 of 26 PageID #: 683
service is covered” by that particular contractor. 42 U.S.C. § 1395ff(f)(2)(B). By statute, LCDs

must be published on the contractor’s website for a minimum of 45 days before they become

effective. 42 U.S.C. § 1395y(l)(5)(D). Otherwise, however, LCDs are quite different from NCDs

because: (a) they are not subject to formal notice-and-comment procedures; (b) they do not apply

at all beyond the individual contractor that has adopted them; and (c) they are not binding on the

agency. See 68 Fed. Reg. 63,692, 63,693 (Nov. 7, 2003).

         B.       The Supreme Court’s recent ruling in Azar v. Allina Health Services means
                  FCA suits based on alleged noncompliance with LCDs fail to state a claim.

         To understand the impact of Azar v. Allina Health Services—a landmark decision issued

three months ago in which the Supreme Court held that even so-called “interpretive” guidance on

Medicare reimbursement must go through formal rulemaking to be valid, 139 S. Ct. 1804, 1810

(2019)—one must review earlier lower-court decisions that allowed FCA claims based on alleged

noncompliance with LCDs to survive the pleading stage. Until Allina, some courts assumed based

on the “very limited case law on the question” that the submission of “claims that are contrary to

an LCD can—under certain circumstances—give rise to FCA liability for non-compliance.”3

United States v. Sklar, 273 F. Supp. 3d 889, 896 (N.D. Ill. 2017) (holding that “LCDs are binding”

on healthcare providers). These courts likened LCDs to “agency interpretations contained in policy

statements, manuals, and enforcement guidelines” that, while “not entitled to the force of law,”

can be “conclusive as to matters that they address[].” Adams, 371 F. Supp. 3d at 1213 (citing

United States ex rel. Ryan v. Lederman, 2014 U.S. Dist. LEXIS 65666, at *12 (E.D.N.Y. May 13,

2014)). They rejected the notion that “LCDs are advisory or not authoritative” and instead treated



3
  Even before Allina, other courts doubted that conclusion. See, e.g., United States ex rel. McMullen v. Ascension
Health, No. 3-12-0501, 2013 U.S. Dist. LEXIS 163739, at *6 n.3 (M.D. Tenn. Nov. 18, 2013) (calling into question
whether LCDs “issued by contractors, not by the Government,” can bind providers for FCA purposes, and noting
that the relator “d[id] not cite to a statute or regulation that conditions payment of a Medicare claim on compliance
with any LCD”).

{N3893925.1}                                              7

    Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 9 of 26 PageID #: 684
them as “gap-fillers” to be used “where there [are] no national rule[s]” that are “mandatory for the

areas they cover.” Lederman, 2014 U.S. Dist. LEXIS 65666, at *11–13. Based on that supposition,

these courts allowed alleged noncompliance with LCDs to serve as a basis for liability under the

FCA. (See, e.g., id. at *15; Sklar, 273 F. Supp. 3d at 897–98.)

         This assumption that noncompliance with an LCD could trigger FCA liability rested upon

on another assumption: that LCDs could be treated as binding on providers without having been

promulgated through the notice-and-comment statute that Congress drafted specifically for

Medicare in 1987. That statute provides:

                  No rule, requirement, or other statement of policy (other than a
                  national coverage determination) that establishes or changes a
                  substantive legal standard governing the scope of benefits, the
                  payment for services, or the eligibility of individuals, entities, or
                  organizations to furnish or receive services or benefits under this
                  title shall take effect unless it is promulgated by the [HHS]
                  Secretary by regulation [via notice-and-comment rulemaking].

42 U.S.C. § 1395hh(a)(2) (emphases added). For years, lower courts surmised that this provision

mirrors the Administrative Procedure Act (“APA”), such that—while “substantive” rules must be

promulgated via notice and comment—so-called “interpretive” rules need not.4 See, e.g., Abraham

Lincoln Mem’l Hosp. v. Sebelius, 2011 U.S. Dist. LEXIS 61947, at *31 (C.D. Ill. June 7, 2011)

(“The courts that have considered this issue have concluded or assumed without deciding that

Section 1395hh imposes no standards greater than those established by the APA.”).

         But in Allina, the Supreme Court held that this assumption is wrong: Section 1395hh(a)(2)

is broader than the APA and requires even so-called “interpretive” guidance to go through formal

rulemaking to be valid. 139 S. Ct. 1804, 1810 (2019). In Allina, a group of hospitals argued that



4
  “Interpretive rules are those which merely clarify or explain existing law or regulations.” Your Home Visiting
Nurse Servs. v. Sec’y of HHS, 132 F.3d 1135, 1139 (6th Cir. 1997). The APA “exempts interpretive rules from
its notice and comment requirements.” Id.

{N3893925.1}                                              8

    Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 10 of 26 PageID #: 685
the government violated the Medicare Act by announcing a new policy on “Medicare fractions”

concerning care provided to low-income patients without proceeding through notice and comment.

Id. at 1810. The government “admitted that it hadn’t provided notice and comment but argued it

wasn’t required to do so in these circumstances” because the new policy amounted only to an

“interpretive legal standard” (as opposed to a substantive one) “that merely advise[d] the public of

the agency’s construction of the statutes and rules which it administers.” Id. at 1810–11 (emphasis

and quotations omitted). But the Court ruled that “[t]he government’s interpretation can’t be right”

because the Medicare Act “doesn’t use the word ‘substantive’ in the same way the APA does—to

identify only those legal standards that have the ‘force and effect of law.’” Id. at 1811. Rather, the

Medicare Act’s conception of “substantive legal standards” is broader than the APA’s, such that

even so-called interpretive rules must be promulgated via notice and comment. Id. at 1813–15.

         C.        The Complaint’s allegations about UDT and genetic testing billed under CPT
                   code 8122 allege only noncompliance with LCDs.

         As stated, the federal healthcare programs and TennCare provide reimbursement for UDT

when it is “medically necessary.” Id. ¶ 99. The government’s understanding of when UDT is

medically necessary is a moving target. The Complaint vaguely refers to “[c]ommon practice in

the medical community” (id. ¶ 100), “Medicare rules” without citation to any rules (id. ¶ 103), and

what the federal healthcare programs and TennCare “generally require” without citation to any

requirements (id. ¶ 104). Ultimately, the government hangs its hat on LCDs issued by MACs, none

of which were subject to notice-and-comment rulemaking. These include:

                  An October 2015 Cahaba LCD stating that routine, per-patient UDT is noncovered.
                   Id. ¶ 107.

                  A June 2015 Cahaba LCD stating that while “[r]outine standing orders for all
                   patients in a physician’s practice are not reasonable and necessary,” “[p]hysician-
                   defined standing orders for pre-determined drug panels according to specific patient
                   profiles for a limited sequential period may be reasonable and necessary.” Id.
                   ¶¶ 108–09.
{N3893925.1}                                        9

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 11 of 26 PageID #: 686
                  Palmetto’s LCD from when it replaced Cahaba in 2018, which divided patients into
                   risk categories and stated that low-risk patients should be randomly tested 1–2 times
                   every year, moderate-risk patients 1–2 times every six months, and high-risk
                   patients 1–3 times every three months. Id. ¶¶ 111, 187.

At bottom, the Complaint alleges that Dr. Kroll’s and CPS’ UDT policies and practices “did not

comply with the requirements of the various MACs and lacked medical necessity.” Id. ¶ 145.

         The Complaint also alleges that CPS and Dr. Kroll engaged in medically unnecessary

genetic testing. Here, too, the government relies on LCDs to allege lack of medical necessity.

Specifically, the Complaint invokes an October 2015 Cahaba LCD stating that genetic testing is

only covered as medically necessary under CPT code 81225 if the patient has acute coronary

syndrome and has been undergoing percutaneous coronary interventions with Plavix therapy.5 Id.

¶ 216. The Complaint alleges that Dr. Kroll and other providers excessively billed for genetic

testing that was not medically necessary under this code. Id. ¶ 239.

         D.        The government’s cited subregulatory guidance cannot support FCA liability
                   for UDT or psychological testing billed under CPT code 81225.

         If the LCDs on which the government relies were to have controlling effect in the FCA

context, then under Allina they were required under Section 1395hh(a)(2) to have been

promulgated via notice and comment. That provision requires such rulemaking for any: (1) “rule,

requirement, or other statement of policy” that; (2) “establishes or changes”; (3) a “substantive

legal standard” that; (4) governs “payment for services.” 42 U.S.C. § 1395hh(a)(2). Because the

LCDs that the government seeks to use as the basis for Dr. Kroll’s FCA liability were not

promulgated via notice and comment despite these four elements being present, the government’s

FCA counts premised on these LCDs fails to state a claim.




5
 The Complaint also notes that a “Wisconsin Physician Service [LCD] also provided for similar limited use.”
(Compl. ¶ 216.) CPS did not operate any clinics in Wisconsin. (Id. ¶ 82.)

{N3893925.1}                                           10

    Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 12 of 26 PageID #: 687
         The LCDs the government cites clearly purport to be: rules of interpretation (Adams, 371

F. Supp. 3d at 1213); requirements “command[ing]” certain practices (Allina Health Servs. v.

Price, 863 F.3d 937, 943 (2017), aff’d Allina, 139 S. Ct. 1804 (2019)); or statements of policy

announcing the MACs’ approaches to the issues addressed by the LCDs (Allina, 139 S. Ct. at

1810). See, e.g., Compl ¶ 111 (“Palmetto’s LCD 35724 . . . required providers to engage in a

patient-specific risk analysis to determine how often UDT should be performed on patients.”

(emphasis added)).

         And each LCD at issue either established or changed standards imposed on providers. (See,

e.g., id. ¶¶ 108, 112.) Those standards plainly governed “payment for services” because they set

forth allowable treatment and billing practices as well as those that were “noncovered.” (Id. ¶ 107.)

See also 42 U.S.C. § 1395ff(f)(2)(B) (defining LCD as “a determination by a fiscal intermediary

or a carrier . . . respecting whether or not a particular item or service is covered on an intermediary-

or carrier-wide basis”).

         That leaves the “substantive legal standard” question—which Allina answers. Supposing

LCDs are best understood as “interpretive” rules (albeit with binding, conclusive effect) (see

Adams, 371 F. Supp. 3d at 1213), they still establish substantive legal standards under Section

1395hh(a)(2). “LCDs are gap-fillers” through which a local contractor “make[s] its own rules” in

the absence of a national rule. Lederman, 2014 U.S. Dist. LEXIS 65666, at *11. And under Allina,

“when the government establishes or changes an avowedly ‘gap’-filling policy, it can’t evade its

notice-and-comment obligations under §1395hh(a)(2).” 139 S. Ct. at 1817. Put differently, as

explained in the D.C. Circuit decision affirmed by the Supreme Court in Allina, a “‘substantive

legal standard’ at a minimum includes a standard that ‘creates, defines, and regulates the rights,

duties, and powers of parties.’” Allina, 863 F.3d at 943 (quoting Black’s Law Dictionary (10th ed.



{N3893925.1}                                      11

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 13 of 26 PageID #: 688
2014)). Because the LCDs at issue “define the scope of [providers’] legal rights to payment” for

services deemed medically reasonable and necessary (id.), they embody substantive legal

standards that require notice-and-comment rulemaking to “take effect”. (42 U.S.C.

§ 1395hh(a)(2)). The LCDs on which the government relies were not promulgated in accordance

with Section 1395hh(a)(2) and thus have no controlling effect on providers.

           In sum, the government’s FCA claims with respect to UDT and genetic testing under CPT

code 81225 are not premised on failure to comply with a statutory or regulatory requirement—or

any “substantive legal standard” properly promulgated through notice-and-comment rulemaking

under Section 1395hh(a)(2). These claims therefore fail as a matter of law.

           What makes the government’s lawsuit all the more stunning is that it also is improper as a

matter of official policy. The Department of Justice forbids its litigators from using alleged

noncompliance with subregulatory guidance “as a basis for proving violations of applicable law”

in civil enforcement cases, including “when the Department is enforcing the False Claims Act,

alleging that a party knowingly submitted a false claim for payment by falsely certifying

compliance with material statutory or regulatory requirements.” See Mem. from Assoc. Att’y Gen.

to Heads of Civil Litigating Components and U.S. Att’ys, at 1 n.1, 2 (Jan. 25, 2018).6 This is

because, according to DOJ’s official view, “[g]uidance documents cannot create binding

requirements [under the FCA] that do not already exist by statute or regulation.” Id. at 2.

           The government was and remains free to elaborate on medical necessity as it applies to

UDT and genetic testing under CPT code 81225 through an NCD or formal notice-and-comment

rulemaking. But it has instead punted the decision to private contractors. Under Allina, that choice

to forego public notice and input has consequences. See Medquest, 711 F.3d at 718–19 (“[T]he



6
    Available at https://www.justice.gov/file/1028756/download (last accessed Sept. 11, 2019).

{N3893925.1}                                              12

    Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 14 of 26 PageID #: 689
FCA does not impose liability for providers’ failure to anticipate needs of the program that have

not been promulgated in regulations conditioning payment on compliance, in addition to providers’

obligations to navigate the already-complicated scheme of regulations.”).

III.     The government’s allegations of lack of medical necessity for UDT, genetic testing
         under CPT code 81225, and psychological testing do not state a claim under the
         FCA.

         As discussed above, the government cannot premise its FCA claims on subregulatory

guidance not promulgated consistent with Section 1395hh(a)(2) of the Medicare Act. That leaves

the government with the bare assertion in its Complaint that the testing at issue was not medically

“reasonable and necessary.” See Compl. ¶¶ 60, 62–63, 65, 68. But, as a matter of law, the

allegations in the Complaint, even if proven, cannot support a finding that this testing was

medically unnecessary and therefore false.

         A fraudulent claim is the “sine qua non of a False Claims Act violation.” Sanderson, 447

F.3d at 878. Accordingly, the government must establish that Dr. Kroll submitted claims that he

knew were objectively false. United States ex rel. Martin v. Life Care Ctrs. of Am., Inc, 114 F.

Supp. 3d 549, 566 (E.D. Tenn. 2014) (“Expressions of opinion, scientific judgments, or statements

as to conclusions about which reasonable minds may differ cannot be false.”). “Ordinarily, facts

are the only item that fits in this category; opinions—when given honestly—are almost never

false.” United States v. Paulus, 894 F.3d 267, 275 (6th Cir. 2018).

         A.     The government cannot state an FCA claim based on lack of medical
                reasonableness and necessity in the absence of a controlling statutory or
                regulatory instruction.

         “[L]iability for an FCA violation may not be premised on subjective interpretations of

imprecise statutory language such as ‘medically reasonable and necessary.’” Gardens, 2017 U.S.

Dist. LEXIS 221356, at *20; see also Mikes v. Straus, 274 F.3d 687, 698 (2d Cir. 2001) (“The

term ‘medical necessity’ does not impart a qualitative element mandating a particular standard of

{N3893925.1}                                    13

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 15 of 26 PageID #: 690
medical care.”). Without some controlling guidance situating that phrase to a particular medical

context, FCA liability cannot follow. (See, e.g., United States v. Prabhu, 442 F. Supp. 2d 1008,

1031–32 (D. Nev. 2006) (holding that the defendant provider’s claims “cannot be false, as a matter

of law, because . . . the Government has not established any violation of a controlling rule,

regulation, or standard in Defendants’ provision of [medical services]” and there was no

“governing L[CD] setting forth the precise [requirements]”)). Oblique references to “[c]ommon

practice in the medical community,” (Compl. ¶ 100), or the general policies of “private insurers”

(id. ¶ 244), are not a proper substitute. (See, e.g., Chesbrough, 655 F.3d at 468 (“Medicare does

not require compliance with an industry standard as a prerequisite to payment. Thus, requesting

payment for tests that allegedly did not comply with a particular standard of care does not amount

to a ‘fraudulent scheme’ actionable under the FCA.”); Gardens, 2017 U.S. Dist. LEXIS 221356,

at *6, 20–21 (explaining that relator could not “equate” a privately issued set of hospital industry

standards on the “medical appropriateness of hospital admission” with “the medical necessity

standard imposed by Medicare” to establish that certifications of medical necessity were

“objectively false”)). Nor can open-ended allegations about what “Medicare rules” and

government health programs “generally require” (Compl. ¶¶ 103–04) establish objective falsity

where the government “identif[ies] no specific Medicare or Medicaid regulation that mentions the

standards.” Chesbrough, 655 F.3d at 468.

         With no controlling rule on point, the government’s FCA theory regarding Dr. Kroll’s

conduct as a medical provider amounts to inappropriate—and legally insufficient—second

guessing of the medical judgment exercised by Dr. Kroll. The testing that the government

challenges as medically unreasonable and unnecessary is geared toward assessing the propriety,

safety, and potential risks of prescribing potent drugs to pain patients. Compl. ¶¶ 98–99, 213, 241.



{N3893925.1}                                    14

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 16 of 26 PageID #: 691
The government cannot substitute the medical judgment occasioned by such testing decisions with

its own ethereal conception of what is medically “reasonable and necessary.” Much like questions

of medical judgment regarding the appropriateness of hospital admissions (which involve medical

assessment of the “severity” of patients’ conditions), the “subjective medical opinions” at issue in

determining whether and how frequently to test a patient for the appropriateness of pain medication

“cannot be proven to be objectively false”—at least not in the absence of a controlling rule,

regulation, or standard to guide that medical judgment. (Gardens, 2017 U.S. Dist. LEXIS 221356,

at 20–21. See also, e.g., United States ex rel. Wall v. Vista Hospice Care, Inc., 778 F. Supp. 2d

709, 718 (N.D. Tex. 2011) (“[A] physician must use his clinical judgment to determine hospice

eligibility, and an FCA complaint about the exercise of that judgment must be predicated on the

presence of an objectively verifiable fact at odds with the exercise of that judgment, not a matter

of subjective clinical analysis.”); United States v. AseraCare, Inc., 2019 U.S. App. LEXIS 27074,

at *43 (11th Cir. Sep. 9, 2019) (holding that a provider’s submission of a claim making a

certification based on the provider’s “clinical judgment . . . cannot be ‘false’—and thus cannot

trigger FCA liability—if the underlying clinical judgment does not reflect an objective falsehood,”

even if “a different physician later contends that the judgment is wrong”)).

         Finally, with respect to psychological testing, the government accepts that such testing is

reimbursable “if it is medically necessary under CPT code 96103,” but asserts that “Defendants

knew or should have known that the type of testing CPS and its providers were performing was

not reimbursable.” Id. ¶ 243. The Complaint, however, does not cite to any statutory, regulatory,

or even subregulatory construction of “medical necessity” to that effect. Rather, the government

claims that “private insurers did not reimburse for psychological testing performed on an iPad by

a provider that was not treating mental health issues.” Id. ¶ 244 (emphasis added). The Complaint



{N3893925.1}                                     15

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 17 of 26 PageID #: 692
fails to identify any specific, controlling standard whatsoever with respect to its psychological

testing allegations. (See Compl. ¶¶ 242–44.) That dooms the government’s claims with respect to

those categories of tests.

         B.       The Complaint does not allege particularized facts showing objectively false
                  certifications with UDT-related LCDs.

         Even if noncompliance with an LCD could support FCA liability—which it cannot—the

Complaint alleges that certain alleged CPS policies were illegal as evidenced by LCDs that post-

date the alleged policies. (See Compl. ¶¶ 126, 130–36.) The government cannot support FCA

liability for claims preceding mid-2015 without supplying some controlling standard rendering

them objectively false at the time they were made. (See, e.g., Prabhu, 442 F. Supp. 2d at 1031–

32.)

         Separately, the Complaint acknowledges that, as early as September 1, 2015, Dr. Kroll was

involved in a series of efforts to revise CPS’s UDT policies to emphasize individualized patient

risk. See infra, pp 17-19. This was so even though the only LCD cited by the Complaint that

mentions patient risk stratification did not become operative for CPS until February 2018. See

infra, n. 2, 10. The government attempts to dismiss these compliance efforts by asserting that

“internal practices regarding standing orders for UDT remained largely unchanged throughout this

time period,” (Compl. ¶ 180), but it does not provide particularized factual allegations in support

of its say-so.7 Still further, “[t]o establish falsity under the FCA, it is not sufficient to demonstrate

that the person’s practices could have or should have been better.” Prabhu, 442 F. Supp. 2d at

1032–33.




7
 The same is true for the Complaint’s factually unsupported assertions that Dr. Kroll “was still in favor of standing
orders that did not emphasize individual patient risk” and “was still pushing UDT” in 2018. (Compl. ¶¶ 180, 186.)
Moreover, those claims are hard to square with the Complaint’s factual allegations that Dr. Kroll approved a series
of 2015-and-later UDT policy revisions providing for risk stratification. (See, e.g., id. ¶¶ 158, 166.)

{N3893925.1}                                             16

    Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 18 of 26 PageID #: 693
         Finally, the government repeatedly invokes CPS’s UDT “standing order” form. But, as

indicated by the spliced-together snippets of an October 2014 email exchange that the government

cites in the Complaint, this form was essentially a template for providers to mark-up and fill-out.

Compl. ¶ 131. “Pre-populated forms,” or “templates,” “are not uncommon in medical practice,”

and while the government makes much of their mere existence in this case, it does not provide

“concrete example[s] of how the form was misused.” Richardson, 2018 U.S. Dist. LEXIS 93976,

at *16–17.

IV.      The Government’s Vicarious Liability Theory Is Insufficient to Hold Dr. Kroll
         Liable for Allegedly False Claims Submitted by Other CPS Employees.

         The Complaint seeks to hold Dr. Kroll liable for purportedly false claims that he himself

allegedly submitted, but it does not stop there. It also seeks to hold him liable for all allegedly false

claims submitted by CPS personnel throughout Dr. Kroll’s tenure based on Dr. Kroll’s ownership

interest and leadership positions. (Compl. ¶¶ 27, 88, 364, 366, 378.) The FCA does not permit this

sweeping extension into vicarious liability.

         The FCA contains a “rigorous” scienter requirement. Universal Health Servs., Inc. v.

United States ex rel. Escobar, 136 S. Ct. 1989, 2002 (2016). A person only “knowingly” submits

a false claim or record if he does so with “actual knowledge” or acts in either “deliberate

ignorance” or “reckless disregard of the truth or falsity of the information.” 31 U.S.C.

§ 3729(b)(1). “Although the ‘deliberate ignorance’ and ‘reckless disregard’ standards are intended

to prevent senior executives from insulating themselves from the fraudulent activity of

subordinates, the FCA does not make senior executives strictly liable for all false claims submitted

by a company.” United States ex rel. Davis v. Prince, 2011 U.S. Dist. LEXIS 77152, at *16–17

(E.D. Va. June 23, 2011). Nor does it permit liability on the basis of mere “negligent” oversight.

United States ex rel. Martin v. Life Care Ctrs. of Am., Inc, 114 F. Supp. 3d 549, 567 (E.D. Tenn.


{N3893925.1}                                       17

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 19 of 26 PageID #: 694
2014). Rather, these standards “target that defendant who has ‘buried his head in the sand’ and

failed to make some inquiry into the claim’s validity.” Williams, 696 F.3d at 530.

         The Complaint fails to put forth sufficient allegations to establish that Dr. Kroll acted with

actual knowledge of false claims purportedly submitted by other CPS employees. The

government’s principle line of attack in this regard is that Dr. Kroll was “aware” of the 2014

external audit of CPS and “had knowledge of the daily activities of CPS providers” and the

activities of CPS’s compliance committee. (Compl. ¶¶ 365, 378.)

         There are several problems with the government’s approach. First, any after-the-fact

awareness of potential billing issues acquired by Dr. Kroll in these capacities is insufficient to

establish actual knowledge of falsity at the time the claims were made. (See, e.g., In re Omnicare,

Inc. Sec. Litig., 2013 U.S. Dist. LEXIS 42973, at *33-34 (E.D. Ky. Mar. 27, 2013) (holding that

sharing of audit results with two executives was on its own “insufficient to establish actual

knowledge” of falsity of statements of legal compliance); United States ex rel. Sheldon v. Kettering

Health Network, 2015 U.S. Dist. LEXIS 803, at *11 (S.D. Ohio Jan. 6, 2015)). Second, these

allegations certainly do not establish that Dr. Kroll “buried his head in the sand” (Williams, 696

F.3d at 530), much less “fail[ed] to take reasonable steps” to ensure that CPS was submitting valid

claims. United States v. Stevens, 605 F. Supp. 2d 863, 867 (W.D. Ky. 2008) (citing United States

v. Krizek, 111 F.3d 934, 942 (D.C. Cir. 1997)). To the contrary, the Complaint details Dr. Kroll’s

multiple, successive efforts to ensure that UDT policies and practices were compliant—including

by approving revised UDT guidance providing for individualized risk assessment and by

personally providing additional training for the personnel “primarily” responsible for the claims

subject to the external audit in order to prevent any improper billing. (See, e..g., Compl. ¶¶ 158,

161, 163–66, 170, 181.) And, as the Complaint concedes, “most of the [claim] denials” that



{N3893925.1}                                      18

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 20 of 26 PageID #: 695
resulted from the initial audit were reversed after CPS and Dr. Kroll submitted corrected dates of

service and letters of medical necessity. Id. ¶¶ 176–77. In short, far from alleging facts showing

that Dr. Kroll “turned a blind eye” to alleged noncompliance (id. ¶ 366), the Complaint

acknowledges the steps taken by Dr. Kroll to ensure compliance, and merely posits—without

supporting facts—that he had some hidden, improper motive. (e.g., id. ¶¶ 180, 186.) That is not

enough. (See, e.g., United States ex rel. Farmer v. City of Hous., 523 F.3d 333, 339 (5th Cir. 2008)

(“Given [the FCA’s] definition of ‘knowingly,’ courts have found that the mismanagement . . . of

programs that receive federal dollars is not enough to create FCA liability.”)).

         The government’s remaining scienter allegations in support of vicarious liability are even

weaker. The fact that Dr. Kroll “had an ownership interest” in CPS is simply “irrelevant to h[is]

liability under the FCA.” United States ex rel. Doe v. Heart Sol., PC, 923 F.3d 308, 314 (3d Cir.

2019). Likewise, the government’s hyper-emphasis on CPS’s profit motive (e.g., Compl. ¶¶ 190–

97, 367–72), is a red herring. (See Williams, 696 F.3d at 529 (“[T]he United States focuses,

somewhat obsessively, on evidence demonstrating that [defendant company] sought . . .

reimbursements for the sole purpose of increasing its profit margins. Why a business ought to be

punished [under the FCA] solely for seeking to maximize profits escapes us.”)). Nor can the

government impute the alleged knowledge or reckless disregard of other CPS executives to Dr.

Kroll. (See, e.g., City of Morristown v. BellSouth Telecomms., LLC, 206 F. Supp. 3d 1321, 1338

(E.D. Tenn. 2016) (“Rule 9(b) does not permit a plaintiff to allege fraud by indiscriminately

grouping all of the individual defendants into one wrongdoing monolith.” (quotations omitted))).

         Finally, and separately, the government cannot establish Dr. Kroll’s knowledge of the

alleged falsity of either his own or other employees’ claims concerning UDT, genetic testing under

CPT code 81225, or psychological testing for an additional reason: “no rule or regulation expressly



{N3893925.1}                                    19

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 21 of 26 PageID #: 696
prohibited billing” for those claims. United States ex rel. Saldivar v. Fresenius Med. Care

Holdings, Inc., 145 F. Supp. 3d 1220, 1260 (N.D. Ga. 2015), rev’d on other grounds, 841 F.3d

927 (11th Cir. 2016). (See supra, 17-18.)

         In sum, “[t]his is . . . not a case of a defendant receiving the benefit of clear regulations or a

clear, authoritative warning from the government that [his] conduct might be unlawful and failing

to take appropriate action.” Id. at 1263–63. Dr. Kroll therefore “could not have acted with the

knowledge that the FCA requires.” United States ex rel. Hixson v. Health Mgmt. Sys., 613 F.3d

1186, 1190 (8th Cir. 2010).

                                        RELIEF REQUESTED

         Dr. Kroll respectfully requests that the Court dismiss: (i) Counts I–III of the Complaint as

they pertain to the government’s allegations of fraudulent schemes involving UDT, genetic testing,

and psychological testing; and, (ii) Counts I–IV to the extent they seek to impose vicarious liability

on Dr. Kroll for allegedly fraudulent claims submitted by others. Because the government has had

more than three years to investigate and develop its case since the filing of the first qui tam

complaint, Dr. Kroll submits that the dismissal should be with prejudice.

                                                 Respectfully submitted,


Dated: September 27, 2019                        /s/ Daniel J. Martin
                                                 Daniel J. Martin (admitted pro hac vice)
                                                 JONES WALKER LLP
                                                 420 20th St N, Suite 1100
                                                 Birmingham, AL 35203
                                                 Tel: (205) 244-5200
                                                 Fax: (205) 244-5400
                                                 danielmartin@joneswalker.com




{N3893925.1}                                        20

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 22 of 26 PageID #: 697
                                    Michael W. Magner (admitted pro hac vice)
                                    Avery B. Pardee (admitted pro hac vice)
                                    Michael J. O’Brien (admitted pro hac vice)
                                    JONES WALKER LLP
                                    201 St. Charles Avenue
                                    New Orleans, LA 70170
                                    Tel: (504) 582-8000
                                    Fax: (504) 582-8583
                                    mobrien@joneswalker.com

                                    Counsel for Defendant Peter Kroll, M.D.




{N3893925.1}                          21

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 23 of 26 PageID #: 698
                                CERTIFICATE OF SERVICE

        I hereby certify that on this day I caused a true and correct copy of the foregoing document
to be filed via the Court’s CM/ECF system, which will send notification of such filing to the
following:

Kara F. Sweet                                        Don McKenna
U.S. Attorney’s Office                               Randi McCoy
Middle District of Tennessee                         Hare, Wynn, Newell & Newton, LLP
110 Ninth Avenue S, Suite A-961                      2025 Third Avenue, N Suite 800
Tel: (615) 736-5151                                  Birmingham, AL 35203
Fax: (615) 401-6626                                  Tel: (205) 328-5330
Kara.Sweet@usdoj.gov                                 Fax: (205) 324-2165
                                                     don@hwnn.com
Counsel for Plaintiff United States of               randi@hwnn.com
America ex rel.
                                                     Irwin B. Venick
Philip H. Bangle                                     Dobbins, Venick, Kuhn & Byassee, PLLC
Tennessee Attorney General’s Office                  210 25th Avenue, N Suite 1010
P.O. Box 20207                                       Nashville, TN 37203
Nashville, TN 37202                                  Tel: (615) 321-5659
Tel: (615) 741-3054                                  irwinv@dvlawfirm.com
Philip.Bangle@ag.tn.gov
                                                     Randi McCoy
Counsel for Plaintiff State of Tennessee             Hare, Wynn, Newell & Newton, LLP
                                                     2025 Third Avenue, N. Suite 800
W. Gary Blackburn                                    Birmingham, AL 35203
Bryant B. Kroll                                      Tel: (205) 328-5330
The Blackburn Firm, PLLC                             Fax: (205) 324-2165
213 Fifth Avenue North, Suite 300                    Randi@hwnn.com
Nashville, TN 37219
Tel: (615) 254-7770                                  Counsel for Relator Suzanne Alt
Fax: (615) 895-7272
gblackburn@wgaryblackburn.com                        Jerry E. Martin
bkroll@wgaryblackburn.com                            Seth Marcus Hyatt
                                                     Barrett Johnston Martin & Garrison, LLC
Jeffery S. Roberts                                   Bank of America Plaza
Jeffery S. Roberts and Associates, PLC               414 Union Street. Suite 900
213 Fifth Avenue North, Suite 300                    Nashville, TN 37219
Nashville, TN 37219                                  Tel: (615) 244-2202
Tel: (615) 425-4400                                  Fax: (615) 252-3798
Fax: (615) 425-4401                                  jmartin@barrettjohnston.com
jeff@middletninjury.com                              shyatt@barrettjohnston.com

Counsel for Relators Mary Butner and Dana            Counsel for Relator Jennifer Pressotto
Brown


{N3893925.1}                                    22

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 24 of 26 PageID #: 699
Amy L. Easton                                       O. Stephen Montagnet, III
Colette G. Matzzie                                  Zachary M. Bonner
Phillips & Cohen LLP                                McCraney, Montagnet, Quin, & Noble,
2000 Massachusetts Ave. NW                          PLLC
Washington, DC 20036                                602 Steed Road, Suite 200
Tel: (202) 833-4567                                 Ridgeland, MS 39157
Fax: (202) 833-1815                                 Tel: (601) 707-5725
cmatzzie@phillipsandcohen.com                       Fax: (601) 510-2939
aeaston@phillipsandcohen.com                        smontagnet@mmqnlaw.com
                                                    zbonner@mmqnlaw.com
Emily Stabile
Phillips & Cohen LLP                                Counsel for Relators June Kimbrough and
100 The Embarcadero, Suite 300                      Scott Steed
San Francisco, CA 94105
Tel: (415) 836-9000                                 Andrew F. Solinger
estabile@pcsf.com                                   Jennifer L. Weaver
                                                    L. Wells Trompeter
Michael Kanovitz                                    Waller, Lansden, Dortch & Davis, LLP
Loevy & Loevy                                       Nashville City Center
311 N Aberdeen Street Third Floor                   511 Union Street, Suite 2700
Chicago, IL 60607                                   Nashville, TN 37219
Tel: (312) 243-5900                                 Andrew.solinger@wallerlaw.com
Fax: (312) 243-5902                                 Jennifer.weaver@wallerlaw.com
mike@loevy.com                                      Wells.Trompeter@wallerlaw.com

Richard A. Fisher                                   Counsel for Defendant Anesthesia Services,
Richard Fisher Law Office                           PLLC, d/b/a Comprehensive Pain Specialists
1008 Tasso Road NE
Cleveland, TN 37323                                 Edward M. Yarbrough
Tel: (423) 479-7009                                 Justin W. Adams
Fax: (423) 479-8282                                 Bone McAllester Norton, PLLC
Richardfisher4@cs.com                               511 Union St., Suite 1600
                                                    Nashville, TN 37219
Counsel for Relator Allison Chancellor              Tel: (615) 238-6346
                                                    Fax: (615) 687-5787
Daniel T. Swanson                                   eyarbrough@bonelaw.com
Jessica Jernigan-Johnson                            wjadams@bonelaw.com
London & Amburn, PLLC
607 Market Street, Suite 900                        Counsel for Defendant Steven Reid
Knoxville, TN 37902                                 Dickerson, M.D.
Tel: (865) 637-0203
Fax: (865) 637-4850
Dswanson@londonamburn.com
Jjerniganjohnson@londonamburn.com

Counsel for Defendant Russell S. Smith, D.C.

{N3893925.1}                                   23

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 25 of 26 PageID #: 700
Alex Fardon
Riley, Warnock & Jacobson, PLC
1906 West End Ave.
Nashville, TN 37203
Tel: (615) 320-3700
Fax: (615) 320-3737
afardon@rwjplc.com

Counsel for Defendant Gilbert Carrero, M.S.

O. Stephen Montagnet, III
Zachary M. Bonner
McCraney Montagnet Quin & Noble, PLLC
602 Steed Road, Suite 200
Ridgeland, MS 39157
Tel: (601) 707-5725
Fax: (601) 510-2939
smontagnet@mmqnlaw.com
zbonner@mmqnlaw.com

Counsel for Relators June Kimbrough and
Scott Steed

                                                   /s/ Daniel J. Martin
                                                   Daniel J. Martin




{N3893925.1}                                  24

  Case 3:16-cv-00549 Document 96-1 Filed 09/27/19 Page 26 of 26 PageID #: 701
